Citation Nr: 0520787	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left leg condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  A hearing was held 
at the RO before the undersigned Acting Veterans Law Judge in 
January 2005.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent probative medical evidence indicates that the 
veteran's peripheral neuropathy of the left lower extremity 
is the result of his service-connected diabetes mellitus.

3.  In January 2005, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
requesting a withdrawal of his appeal for an increased rating 
for his service-connected erectile dysfunction.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity is 
secondary to service connected disability and service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met for his claim of entitlement to an 
initial compensable rating for erectile dysfunction.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Left Leg Condition

The veteran asserts that service connection for a left leg 
condition should be established.  The determination of the 
merits of the claim must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence supporting 
a claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Here, competent 
medical evidence fails to attribute a chronic disability of 
the left leg to an in-service injury or disease.  As such, 
service connection is not appropriate on a direct basis.

However, the veteran argues that service connection is 
warranted as he has a left leg condition as the result of 
diabetes mellitus.  See November 2003 substantive appeal and 
January 2005 hearing transcript.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Here, the veteran is service connected for diabetes mellitus.  
The February 2003 VA diabetes mellitus examination report 
reflects that the veteran reported some numbness of the left 
thigh.  A July 2003 note from a medical provider from a 
military hospital refers to the veteran having been evaluated 
by neurology and diagnosed with lateral femoral cutaneous 
neuropathy.  Another military physician wrote in a December 
2004 letter that the veteran had been diagnosed with 
peripheral neuropathy secondary to his diabetes.  As the 
competent medical evidence indicates that the veteran's 
peripheral neuropathy of the left lower extremity is the 
result of his service-connected diabetes mellitus, service 
connection is warranted for peripheral neuropathy on a 
secondary basis and this appeal is granted.  As the benefit 
sought on appeal, or service connection, has been granted, 
the Board dispenses with discussing the Veterans Claims 
Assistance Act of 2000 in connection with this issue.  
Moreover, while the veteran's claim was originally 
adjudicated solely on a direct basis, a favorable review on a 
secondary basis is not prejudicial to the veteran in the 
instant case.

Increased Rating: Erectile Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal of entitlement to an initial 
compensable rating for erectile dysfunction via a January 
2005 written statement and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this claim and it is dismissed.


ORDER

Secondary service connection for peripheral neuropathy of the 
left lower extremity is granted.

The appeal of entitlement to an initial compensable rating 
for erectile dysfunction is dismissed.


REMAND

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran has taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 1999).  The 
veteran's service personnel records reflect that he served as 
a general supply specialist in the Republic of Vietnam during 
the Vietnam Era from July 1966 to December 1967.  The 
personnel records do not reflect that he received an award or 
medal that is indicative of combat.  However, engagement in 
combat with the enemy is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards.  
See West v. Brown, 7 Vet. App. 70, 76 (1994); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, other 
supportive evidence may be used to indicate that a veteran 
engaged in combat.  Id.  The veteran has testified to 
frequently being exposed to enemy fire as a part of his 
duties as a supply clerk in a combat zone.  However, serving 
in a combat zone is not the same as engaging in combat with 
the enemy and, under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.  See VAOPGCPREC 12-99 (Oct. 1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Specifically, the veteran has alleged (and competent medical 
evidence has linked a diagnosis of PTSD to) being present 
when enemy combatants created an explosion of the ammunition 
dump at Long Bihn in October 1966.  The Board has verified 
that on October 29, 1966 (apparently around midnight), the 
ammunition dump at Long Bihn was in fact attacked.  However, 
the evidence does not indicate that the veteran was stationed 
at Long Bihn.  Instead, the veteran alleges that he was at 
Long Bihn as a part of his duties as a supply specialist.  
Also of record is a buddy statement, notarized in January 
2005, which indicates that the buddy was stationed at Long 
Bihn when the incident occurred and that the veteran had come 
to pick up some spare parts for field stoves.  No reasonable 
efforts have been taken on behalf of the veteran to verify, 
or corroborate, his assertions that his duties as a general 
supply specialist would have resulted in his being at Long 
Bihn the night in question.  Before appellate review of his 
claim, efforts to determine his unit's location in connection 
with Long Bihn and a complete description of the job duties 
of his MOS should be obtained.

Additionally, the evidence reveals the veteran is in receipt 
of Social Security Administration (SSA) benefits.  While his 
complete SSA records have not been obtained, a review of 
February 2004 determination report (including evidentiary 
lists) does not reveal the type of evidence needed to verify 
the veteran's alleged stressor.  Therefore, an order to 
obtain these records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  If the veteran 
provides information indicating that his SSA records would in 
fact independently verify his alleged stressor, i.e. contain 
evidence other than his own allegations, during the course of 
this remand, his SSA records should also be obtained.

Therefore, this case is REMANDED for the following action:

1.  Request from the United States Armed 
Forces Center for Research of Unit 
Records, the unit location of 188th MP 
Company on October 29, 1966.  A 
description of the duties of the 
veteran's MOS of a general supply 
specialist (76K20) should be obtained.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
remains denied, furnish the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


